Citation Nr: 9910989	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-32 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the veteran meets the basic eligibility requirements 
for entitlement to a permanent and total disability 
evaluation for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 29 to October 
1, 1972.

This appeal arose from a November 1997 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.


FINDING OF FACT

The veteran served on active duty during a period of war for 
42 days.


CONCLUSION OF LAW

The basic eligibility requirements for the award of a 
permanent and total disability evaluation for pension 
purposes have not been met.  38 U.S.C.A. §§ 1521(a) & (j), 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

According to the applicable criteria, pension benefits are 
payable to a veteran who is permanently and totally disabled 
from nonservice-connected disability not the result of 
willful misconduct and who served for ninety (90) days or 
more during a period of war.  38 U.S.C.A. § 1521(a) & (j) 
(1998).

In the instant case, the veteran's DD-214 indicates that he 
served from August 29 to October 1, 1972.  This reflects 42 
days of active service during a period of war.  Clearly, he 
does not meet the basic service requirement to establish 
entitlement to pension benefits.  While the veteran has 
requested that this service requirement be waived in his 
case, it is noted that there is no provision in the 
applicable laws and regulations that would permit such a 
waiver.

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for entitlement to a 
permanent and total disability evaluation for pension 
purposes.


ORDER

Since the basic eligibility requirements for entitlement to a 
permanent and total disability evaluation have not been met, 
the appeal is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

